COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Steven Wayne Fisher v. The State of Texas

Appellate case number:     01-15-00339-CR

Trial court case number: 1428579

Trial court:               263rd District Court of Harris County

        Appellant has filed a motion to abate this appeal for the trial court to issue a corrected
Certification of the Defendant’s Right to Appeal indicating that the underlying case is not a plea
bargain case and the defendant has the right to appeal. Appellant notes that the clerk’s record
contains a January 7, 2015 Certification stating that the case was a plea bargain case and the
defendant does not have the right to appeal. But the notice of appeal on file with this Court attaches
a corrected Certification issued on the same day striking its prior statement and stating that the
case “is not a plea bargain case, and the defendant has the right to appeal.” Accordingly, because
a corrected Certification has been issued with the statement requested by appellant, the motion to
abate is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: February 14, 2017